DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,5-7,11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ye
et al. (US Pub.2022/0085923) in view of Hwang et al. (US Pub.2020/0288286).
In claims 1,7 Ye et al. discloses a method of transmitting hybrid automatic repeat
request (HARQ) feedback information for sidelink, performed by a receiving user
equipment (UE) (see par[0193-0194]; a Rx WTRU sends HARQ after receiving PSSCH and
SCI), the method comprising: 
receiving, through a higher layer signaling, sidelink configuration information for a sidelink resource pool (see par[0246-0247] based on the schedule request from a Tx WTRU to a NodeB to have a unicast sidelink transmission resource and requires a HARQ feedback from a Rx WTRU, the Rx WTRU receives SL resource assigned by the NodeB transmitted via the Tx WTRU);
receiving, through sidelink control information (SCI), scheduling information for a physical sidelink shared channel (PSSCH) and information indicating whether to transmit the HARQ feedback information (see fig.5; par[0193-0194] the RX WTRU receives sidelink data PSSCH, decodes PSCCH. If the SCI includes “PSFCH disable indicator” set to “ON”, it indicates NO HARQ feedback. If the SCI includes “PSFCH disable indicator” set to “OFF”, it indicates there is HARQ feedback used); receiving, through the PSSCH, sidelink data from a transmitting UE (See fig.5; par[0193] the Rx WTRU receives a unicast PSSCH);
 and transmitting, through a physical sidelink feedback channel (PSFCH), the HARQ feedback information using the sidelink resource pool, wherein the HARQ feedback information is transmitted based on the information indicating whether to transmit the HARQ feedback information (see par[0194] the Rx WTRU transmits HARQ feedback on PSFCH if the “PSFCH disable indicator” is OFF).
Ye et al. does not disclose the HARQ feedback information is transmitted further based on i) a sequence applied to a cyclic shift determined based on an identity of the receiving UE and an identity of the transmitting UE; 
 ii) timing gap information between a reception of the PSSCH and a transmission of PSFCH, the timing gap information being received through the higher layer signaling; wherein, in determining the timing gap information, the reception of the PSSCH includes the receiving of the sidelink data from the transmitting UE and the transmission of the PSFCH is performed in response to the PSSCH reception;
iii) a value of the HARQ feedback information; and 
wherein the identity of the receiving UE is indicated by the higher layer signaling, while the identity of the transmitting UE is provided to the receiving UE through the received sidelink control information (SCI), the SCI including the scheduling information for the PSSCH and being transmitted from the transmitting UE to the receiving UE .
Hwang et al. discloses in fig.18; steps S1810, S1820; S1830; par[0207] a receiving UE receives data on PSSCH, determines a PSFCH resource for transmitting HARQ feedback. The PSFCH includes a slot for transmitting PSFCH ( a value of the HARQ feedback information), a timing gap between a PSSCH and PSFCH, and transmits the HARQ feedback to the transmitting UE on the determined PSFCH resource (timing gap information between a reception of the PSSCH and a transmission of PSFCH, wherein, in determining the timing gap information, the reception of the PSSCH includes the receiving of the sidelink data from the transmitting UE and the transmission of the PSFCH is performed in response to the PSSCH reception); the timing gap information being received through the higher layer signaling (see fig.13; par[0143-0145] the receiving Ue determines a PSFCH resource to transmit HARQ feedback to the transmitting UE. It is noted that the PSFCH resource includes timing gap and is preconfigured by a base station or by a L2 signaling (higher layer signaling));
(wherein the identity of the receiving UE is indicated by the higher layer signaling).
Hwang et al. further discloses in fig.10A, para[0110] a base station schedules SL resource via PDCCH to UE 1 to transmit SCI to the Ue2 (receiving UE) through PSCCH, and thereafter transmits data based on the SCI to the UE2 through the PSSCH (wherein the identity of the receiving UE is indicated by the higher layer signaling, while the identity of the transmitting UE is provided to the receiving UE through the received sidelink control information (SCI), the SCI including the scheduling information for the PSSCH and being transmitted from the transmitting UE to the receiving UE).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Hwang et al. with that of Ye et al. to configure sidelink resource to the receiving Ue using RRC signaling.

In claims 5,11 Ye et al. discloses wherein the cyclic shift is associated with a value of the
HARQ feedback information (see par[0251] a gold sequence with specific cyclic shift may be used to indicate the NACK), but does not disclose the cyclic shift includes a separate cyclic shift that is based on a value of one of the ACK or NACK or is based on a value of only the NACK. 
Hwang et al. discloses in par[0170] the Ue may use cyclic shifts for ACK and NACK ( separate cyclic shift Based on a value of ACK or NACK); or use only a cyclic shift for a NACK ( cyclic shift based on value of NACK) (the cyclic shift includes a separate cyclic shift that is based on a value of one of the ACK or NACK or is based on a value of only the NACK). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Hwang et al. with that of Ye et al. to transmit HARQ feedback having values associated with cyclic shifts.            
In claims 6,12 Ye et al. discloses wherein the value of the HARQ feedback information is
either an acknowledgement (ACK) or a negative acknowledgement (NACK) ( see
par[0195] the WTRU may send one or more ACK bits if the SCI indicates that the WTRU
is to transmit ACK).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (Us Pub.2020/0099476; Method and Apparatus for Transmitting Sidelink Harq Feedback Information);
Park et al. (US Pub.2020/0099479; Method and Apparatus for Transmitting Sidelink Harq Feedback Information).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413